Case 2:21-cv-00134-JPH-DLP Document 13 Filed 07/29/21 Page 1 of 5 PageID #: 46




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

TODD COVINGTON,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 2:21-cv-00134-JPH-DLP
                                                        )
ARAMARK FOOD SERVICE OF INDIANA                         )
L.L.C., et al.                                          )
                                                        )
                               Defendants.              )

    Order Granting Motion to Reconsider, Dismissing Amended Complaint, Assessing a
                    Strike, and Directing Entry of Final Judgment

        Plaintiff Todd Covington, an inmate at Wabash Valley Correctional Facility, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Mr. Covington

was granted leave to proceed in forma pauperis and assessed an initial partial filing fee. His motion

seeking reconsideration of that assessment is granted. In addition, Mr. Covington's complaint was

dismissed for failure to state a claim upon which relief can be granted, and he was given an

opportunity to file an amended complaint. He has done so, and his amended complaint is subject

to the screening requirement of 28 U.S.C. § 1915A(b). Because Mr. Covington's complaint still

does not state a claim, this action is dismissed, and Mr. Covington is assessed a strike pursuant to

28 U.S.C. § 1915(g).

                                        I. Motion to Reconsider

        Although the records initially presented to the Court suggested that Mr. Covington had the

ability to pay an initial partial filing fee, the Court credits his current representations in his motion

that, in reality, he cannot. The Court therefore finds that Mr. Covington does not have the assets

or means to pay the initial partial filing fee originally assessed. Because the Prison Litigation



                                                   1
Case 2:21-cv-00134-JPH-DLP Document 13 Filed 07/29/21 Page 2 of 5 PageID #: 47




Reform Act mandates that a prisoner will not be prohibited from bringing a civil action because

he lacks the assets and means to pay an initial partial filing fee, 28 U.S.C. § 1915(b)(4), his motion

for reconsideration, dkt. [11], is granted, and he will be given a waiver of payment of the initial

partial filing fee in this case.

        Although Mr. Covington is excused from pre-paying the full filing fee, he still must pay

the three hundred and fifty ($350.00) filing fee pursuant to the statutory formula set forth in 28

U.S.C. § 1915(b)(2) when able. See 28 U.S.C. § 1915(b)(1) ("the prisoner shall be required to pay

the full amount of a filing fee.").

                              II. Dismissal of the Amended Complaint

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).




                                                    2
Case 2:21-cv-00134-JPH-DLP Document 13 Filed 07/29/21 Page 3 of 5 PageID #: 48




       B. Discussion

       Mr. Covington sues Aramark Food Service of Indiana, LLC, and D. Bedwell. He alleges

that on December 29, 2019, he received a food tray that was contaminated with mold. He submitted

a grievance on this issue, and defendant Bedwell responded that all food trays are washed before

they are returned to the kitchen. Mr. Covington contends that the defendants violated his Eighth

Amendment rights by failing to provide him with nutritious food that was prepared under clean

conditions.

       Based on the screening standard set forth above, the amended complaint must be dismissed.

       First, although it is a private entity, Aramark acts under color of state law contracting to

provide a government function and therefore may be liable for damages under § 1983 only under

the theory announced in Monell. See Walker v. Wexford Health Sources, 940 F.3d 954, 966

(7th Cir. 2019). "Prevailing on such a claim requires evidence that [an Aramark] policy, practice,

or custom caused" the constitutional violation alleged. Id. Because Mr. Bedwell does not allege

that the moldy tray resulted from an Aramark policy, practice, or custom, he has failed to state a

claim against Aramark.

       Next, Mr. Covington's claim against Bedwell is that Bedwell denied his grievance

complaining of a moldy food tray. But "individual liability under § 1983 . . . requires personal

involvement in the alleged constitutional deprivation." Colbert v. City of Chicago, 851 F.3d 649,

657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869

(7th Cir. 1983) ("Section 1983 creates a cause of action based on personal liability and predicated

upon fault. An individual cannot be held liable in a § 1983 action unless he caused or participated

in an alleged constitutional deprivation.... A causal connection, or an affirmative link, between the

misconduct complained of and the official sued is necessary.")). Mr. Covington does not allege



                                                 3
Case 2:21-cv-00134-JPH-DLP Document 13 Filed 07/29/21 Page 4 of 5 PageID #: 49




that Bedwell served the moldy tray or was aware of it before it was served. Mr. Covington therefore

has failed to allege that Bedwell personally participated in the alleged deprivation of his rights.

       Finally, even if Mr. Covington had identified a defendant who could be held responsible

for providing him the moldy tray, as the Court explained in its previous screening order, if he was

denied food or given inedible food that day, this alone would not state an Eighth Amendment

claim. See Jaros v. Ill. Dep't. of Corr., 684 F.3d 667, 671 (7th Cir. 2012) (occasionally missing

breakfast did not state an Eighth Amendment claim).

                                          III. Conclusion

       As discussed above, Mr. Covington's motion for reconsideration, dkt. [11], is granted.

He is not required to pay an initial partial filing fee. In addition, Mr. Covington's complaint is

dismissed for failure to state a claim upon which relief can be granted. Because the complaint has

been dismissed for failure to state a claim, Mr. Covington is assessed a strike and notified that

upon the receipt of three total strikes, he will not be permitted to proceed in forma pauperis in

future litigation unless he is under imminent danger of serious physical injury. 28 U.S.C.

§ 1915(g).

       Final judgment consistent with this ruling shall now issue.

SO ORDERED.

Date: 7/29/2021




                                                  4
Case 2:21-cv-00134-JPH-DLP Document 13 Filed 07/29/21 Page 5 of 5 PageID #: 50




Distribution:

TODD COVINGTON
234281
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                      5
